News Release For Immediate Release Contact:Thomas X. Geisel, President, Chief Executive Officer, (856) 690-4329 Sun Bancorp, Inc. Reports Fourth Quarter and Full Year Results for 2009 VINELAND, NJ – January 27, 2010 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today a net loss available to common shareholders of $6.3 million, or $0.27 per diluted share, for the fourth quarter ended December 31, 2009, compared to net income of $4.3 million, or $0.18 per diluted share, for the fourth quarter of 2008. During the fourth quarter 2009 the Company recorded a loan loss provision of $19.5 million, or $0.50 per share, and incurred pre-tax other-than-temporary impairment (OTTI) charges of $351,000, or $0.01 per share, which compares to a $7.6 million provision for loan losses, or $0.19 per share, and OTTI charges of $7.5 million, or $0.19 per share, for fourth quarter 2008.In addition, the fourth quarter 2008included a net gain on sale of branches of $11.5 million, or $0.29 per share. For the year ended December 31, 2009, the Company reported a net loss available to common shareholders of $22.4 million, or $0.97 per diluted share, compared to net income of $14.9 million, or $0.62 per diluted share, in the prior year period. The following were key items which affected the results for the year ended December 31, 2009: · Loan loss provision of $46.7 million, or $1.19 per share, as compared to $20.0 million, or $0.49 per share for 2008. · OTTI charges of $7.1 million, or $0.18 per share, as compared to $7.5 million, or $0.19 for 2008. · A special assessment by the Federal Deposit Insurance Corporation (FDIC) of 5 basis points resulting in a charge of $1.6 million, or $0.04 per share. · The Company’s participation in the Troubled Asset Relief Program (TARP) which resulted in $5.4 million in preferred stock dividends and discount accretion, or $0.23 per share. “We are eager to close out one of the most difficult and disappointing economic years in the history of our Country and our Company," said Thomas X. Geisel, president and chief executive offier of Sun Bancorp. "Although the current economic, regulatory and banking industry headwinds have not completely subsided, we believe that we have taken all appropriate measures within our control to position Sun Bancorp to return to profitability in 2010. This is evidenced by the quarterly improvements throughout the year in our core operating and margin performance. Had there not been an increase over our planned loan loss provision, OTTI charges and the impact of participating in TARP, all largely driven by the uncontrollable effects of the economy, the Company would have been profitable in 2009. Our principal strategic objective is to emerge from this cycle as the dominant New Jersey-based bank in the markets we serve, while continuing to provide value to our customers and shareholders.” Selected core operating highlights for the quarter continue to reflect the favorable trending throughout all of 2009 as follows: · The net interest margin was 3.64% for fourth quarter 2009, as compared to 3.36% for linked quarter, 3.01% for the second quarter and 2.74% for the first quarter 2009. The net interest margin was 3.26% for the fourth quarter 2008. The margin increase throughout 2009 reflects the Company’s focus on margin improvement initiatives on both sides of the balance sheet. · Net interest income was $28.6 million (tax-equivalent basis) for the fourth quarter 2009 as compared to $27.0 million for the linked quarter, $24.3 million for the second quarter and $22.3 million for first quarter 2009. Net interest income was $25.9 million for fourth quarter 2008. · The yield on average loans was 4.92% for fourth quarter 2009, an increase of 4 basis points from 4.88% for the linked quarter, an increase of 9 basis points from 4.83% for second quarter and an increase of 20 basis points from 4.72% for first quarter 2009. · The cost of average interest-bearing deposits was 1.37% for the fourth quarter 2009, a decrease of 22 basis points from 1.59% for the linked quarter, a decrease of 58 basis points from 1.95% for the second quarter, and a decrease of 82 basis points from 2.19% for the first quarter.The cost of average interest-bearing deposits also decreased 113 basis points from 2.50% for the fourth quarter 2008. Other key financial highlights include: · Total assets were $3.58 billion at December 31, 2009, as compared to $3.55 billion at September 30, 2009 and $3.62 billion at December 31, 2008. · Total loans before allowance for loan losses were $2.72 billion at December 31, 2009, as compared to$2.71 billion at September 30, 2009 and $2.74 billion at December 31, 2008. Commercial loans, on average, were essentially level on a linked quarter basis, residential mortgages and home equity loans decreased on average 1.0% and 1.8%, respectively. · The provision for loan losses was $19.5 million for the fourth quarter, increasing the allowance for loan losses to 2.21% of outstanding loans at December 31, 2009 as compared to 1.70% at September 30, 2009 and 1.36% at December 31, 2008. The provision for loan losses for the fourth quarter was 0.72% of average loans, as compared to 0.59% of average loans for the linked third quarter 2009 and 0.28% of average loans for the comparable prior year quarter. Net charge-offs during the fourth quarter were $5.6 million, or 0.21% of average loans, as compared to $14.5 million, or 0.53% of average loans, for the linked quarter and $4.4 million, or 0.16% of average loans outstanding, for the comparable prior year quarter.The provision for loan losses for the year ended December 31, 2009 was $46.7 million, or 1.71% of average loans, as compared to $20.0 million, or 0.77% of average loans, for the same period in 2008.Net charge-offs for the year ended December 31, 2009 was $24.0 million, or 0.88% of average loans, as compared to $9.7 million, or 0.37% of average loans, for the comparable prior year. · Total non-performing assets were $105.4 million at December 31, 2009, or 3.86% of total loans and real estate owned, as compared to $94.1 million at September 30, 2009, or 3.46% of total loans and real estate owned, and $48.8 million, or 1.78%, at December 31, 2008. The allowance for loan losses to non-performing loans was 62.56% at December 31, 2009, as compared to 54.58% at September 30, 2009, and 79.69% at December 31, 2008. · Total deposits were $2.91 billion at December 31, 2009, which were essentially level with September 30, 2009 and December 31, 2008, which were at $2.93 billion and $2.90 billion, respectively. Average deposits declined $60.0 million over the linked quarter as average certificates of deposit decreased $125.5 million, or 11.9%, offset by an increase in average core deposits of $65.5 million, or 3.5%. · The fourth quarter net interest margin was 3.64%, as compared to 3.36% for the linked quarter and 3.26% for the fourth quarter 2008. The net interest margin was 3.18% for the year ended December 31, 2009, as compared to 3.30% for theprior year.The interest rate spread as compared to the linked third quarter increased 35 basis points to 3.41%, with a yield increase of 11 basis points on interest-earnings assets, offset by a decrease in the cost of interest-bearing liabilities of 24 basis points. Average interest-earning assets for the quarter of $3.15 billion remained relatively stable from prior year quarter, while decreasing 2.2% over the linked quarter.The interest rate spread for the year ended December 31, 2009 was 2.87%, as compared to 2.83% for the comparable prior year. 2 · Total operating non-interest income for the quarter ended December 31, 2009 of $5.9 million decreased $512,000, or 8.0%, over the linked quarter and $227,000, or 3.7%, over the comparable prior year period. The decrease over the linked quarter was primarily due to a decrease in investment products income of $397,000 as a result of lower volume and a decrease in gain on sale of loans of $108,000, primarily related to SBA loans.The decrease over the comparable prior year period was primarily attributable to a decrease in gain on derivative instruments of $361,000 due to a planned decline in transaction volume, a decrease in investment products income of $191,000 as a result of lower volume and a reduction in service charges on deposit accounts, such as cycle service, NSF and overdraft fees, of $113,000.These decreases were offset with an increase in gain on sale of loans of $399,000 primarily related to mortgages sold in the secondary market.Total operating non-interest income for the year ended December 31, 2009 decreased $4.0 million, or 14.0%, to $24.2 million from $28.1 million in 2008.The decrease over prior year was primarily attributable to a reduction in service charges on deposit accounts of $1.5 million, a decrease in gain on derivative instruments of $2.3 million due to a planned decline in transaction volume, a decrease in bank owned life insurance (BOLI) income of $768,000 due to lower yields earned on the separate account policy and a decrease in investment products income of $372,000 as a result of customer migration toward lower yielding commission products.These decreases were offset by an increase in gain on sale of loans of $1.0 million related to mortgages sold in the secondary market. · Total operating non-interest expense for the quarter ended December 31, 2009 decreased $1.3 million, or 4.7%, to $25.6 million in comparison to the linked quarter and increased $2.9 million, or $12.7%, over the comparable prior year period. Salaries and benefits decreased $1.7 million and cost of real estate owned decreased $826,000 in comparison to the linked third quarter.These decreases were primarily attributed to non-recurring charges recognized during the third quarter,which included severance and other related charges of $934,000 and an $800,000 write-down on the carrying value of one commercial property.These decreases were offset by an increase in advertising expense of $535,000 stemming from brand awareness and customer acquisition campaigns in the fourth quarter, an increase in off-balance sheet reserves of $239,000 and an increase in consulting fees of $219,000.The increase over the prior year period was primarily attributable to an increase in salaries and benefits of $1.8 million and insurance expense of $611,000.Salaries and benefits increased due to the addition of several key management and business line staff, and severance and other related charges, while insurance expense increased primarily due to higher FDIC assessment rates, additional coverage under the Temporary Liquidity Guarantee Program (TLGP) and an overall increase in assessable deposits.Further increases over the prior year period included additional off-balance sheet reserves of $276,000 and problem loan costs of $225,000.Total operating non-interest expense for the year ended December 31, 2009 increased $11.6 million, or 12.6%, to $103.9 million over the prior year 2008.Salaries and benefits increased $4.4 million due to the addition of several key management and business line staff, severance and other related charges and an increase in health benefits.Insurance expense increased $4.8 million primarily due to higher FDIC assessment rates, additional coverage under the Temporary Liquidity Guarantee Program (TLGP) and an overall increase in assessable deposits.In addition, cost of real estate owned increased $1.8 million as a result of the write-down of two properties for a total of $950,000 combined with an overall net gain of $589,000 recognized on the sale offour other real estate properties during 2008. · The income tax benefit is a result of the pre-tax loss in combination with the relatively large levels of tax-free income earned on tax-exempt securities and BOLI policies. · The Company’s ratio of tangible equity to tangible assets was 6.25% at December 31, 2009, as compared to 6.45% at September 30, 2009, and 6.10% at December 31, 2008. · The Company’s capital ratios continue to remain strong and Sun National Bank is “well capitalized” by all regulatory standards.At December 31, 2009 Sun National Bank’s total risk-based capital ratio is approximately 10.80% and the leverage capital ratio is approximately 8.62%. 3 The Company will hold its regularly scheduled conference call on Thursday, January 28, 2010, at 11:00 a.m. (ET). Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a $3.6 billion asset bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through 70 locations in New Jersey. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the FDIC. For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 4 SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended For the Year Ended December 31, December 31, Profitability for the period: Net interest income $ Provision for loan losses Non-interest income Non-interest expense (Loss) income before income taxes ) ) Net (loss) income ) ) Net (loss) income available to common shareholders $ ) $ $ ) $ Financial ratios: Return on average assets (1) % Return on average equity (1) % Return on average tangible equity (1),(2) % Net interest margin(1) % Efficiency ratio % Efficiency ratio, excluding non-operating income and non-operating expense(3) % Earnings per common share (4): Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Average equity to average assets % December 31, At period-end: Total assets $ $ Total deposits Loans receivable, net of allowance for loan losses Investments Borrowings Junior subordinated debentures Shareholders’ equity Credit quality and capital ratios: Allowance for loan losses to gross loans % % Non-performing assets to gross loans and real estate owned % % Allowance for loan losses to non-performing loans % % Total capital (to risk-weighted assets) (5): Sun Bancorp, Inc. % % SunNational Bank % % Tier 1 capital (to risk-weighted assets) (5): Sun Bancorp, Inc. % % Sun National Bank % % Leverage ratio (5): Sun Bancorp, Inc. % % Sun National Bank % % Book value (4) $ $ Tangible book value (4) $ $ (1) Amounts for the three months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income.Net interest income for the year ended December 31, 2008 excludes the write-off of $791,000 of unamortized costs on redeemed trust preferred securities. Non-interest income for the three months and year ended December 31, 2009 exclude a net impairment loss on available for sale securities of $351,000 and $7.1 million, respectively. Non-interest income for the three monthsand year endedDecember 31, 2008 excludes a net gain of $11.5 million on the sale of branches and bank property and an impairment charge of $7.5 million on available for sale securities.Non-interest income for the year ended December 31, 2008 also excludes a gain on redemption of Visa stock of $207,000. Non-interest expense for theyear ended December 31, 2008 excludes a $250,000 executive sign-on incentive and $72,000 in lease buyout charges. (4) Data is adjusted for a 5% stock dividend issued in May 2009. (5) December 31, 2009 capital ratios are estimated, subject to regulatory filings. 5 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION(Unaudited) (Dollars in thousands, except par value) December 31, ASSETS Cash and due from banks $ $ Interest-earning bank balances Federal funds sold - Cash and cash equivalents Investment securities available for sale(amortized cost of $435,267 and $444,628 at December 31, 2009 and 2008, respectively) Investment securities held to maturity(estimated fair value of $7,121 and $13,601 at December 31, 2009 and 2008, respectively) Loans receivable (net of allowance for loan losses of $59,953 and $37,309 at December 31, 2009 and 2008, respectively) Restricted equity investments Bank properties and equipment, net Real estate owned, net Accrued interest receivable Goodwill Intangible assets, net Deferred taxes, net Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES & SHAREHOLDERS’ EQUITY LIABILITIES Deposits $ $ Federal funds purchased Securities sold under agreements to repurchase - customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Securities sold under agreements to repurchase - FHLBNY Obligations under capital lease Junior subordinated debentures Other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 50,000,000 shares authorized;25,435,994 shares issued and23,329,271 shares outstanding at December 31, 2009; 24,037,431 shares issued and 21,930,708 shares outstanding at December 31, 2008 Additional paid-in capital Retained earnings ) Accumulated other comprehensive loss ) ) Deferred compensation plan trust ) - Treasury stock at cost, 2,106,723 shares at December 31, 2009 and 2008 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ 6 SUN BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months Ended December 31, For the Year Ended December 31, 2009 INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Interest on federal funds sold - 31 - Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net Interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Other service charges 85 82 Gain on sale of loans Gain on derivative instruments 50 Investment products income BOLI income Net gain on sale of branches - - Net impairment losses on available for sale securities (1): Total impairment losses ) Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses recognized in earnings ) Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Insurance expense Professional fees Advertising expense Real estate owned expense (income), net 28 ) ) Other Total non-interest expense (LOSS) INCOME BEFORE INCOME TAXES ) ) INCOME TAX (BENEFIT) EXPENSE ) ) NET (LOSS) INCOME ) ) Preferred stock dividends and discount accretion - - - NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ ) $ Basic (loss) earnings per share (2) $ ) $ $ ) $ Diluted (loss) earnings per share (2) $ ) $ $ ) $ Weighted average shares – basic (2) Weighted average shares – diluted (2) (1) For the three months and year ended December 31, 2009,the OTTI isrecognized in accordance with the new guidance impactingFinancial Accounting Standards Board Accounting Standards Codification 320-10, which was adopted on January 1, 2009.The OTTI forperiods prior to January 1, 2009 arerecognized based on guidance in effect prior to the adoption of the new guidance. (2) Data is adjusted for a 5% stock dividend issued in May 2009. 7 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q4 Q3 Q2 Q1 Q4 Balance sheet at quarter end: Loans: Commercial and industrial $ Home equity 265,407 Second mortgage 73,856 Residential real estate 79,627 Other 74,714 Total gross loans Allowance for loan losses ) ) (44,316 ) ) ) Net loans Goodwill 127,894 Intangible assets, net 16,414 Total assets Total deposits Federal funds purchased 87,500 - Securities sold under agreements to repurchase- customers 17,398 Advances from FHLBNY 15,805 Securities sold under agreements to repurchase- FHLBNY 15,000 Obligations under capital lease 8,383 Junior subordinated debentures 92,786 Total shareholders' equity 360,660 Quarterly average balance sheet: Loans: Commercial and industrial $ Home equity 268,276 Second mortgage 75,967 Residential real estate 75,812 Other 75,133 Total gross loans Securities and other interest-earning assets 491,348 Total interest-earning assets Total assets Non-interest-bearing demand deposits 431,836 Total deposits Total interest-bearing liabilities Total shareholders' equity 370,196 Capital and credit quality measures: Total capital (to risk-weighted assets) (1): Sun Bancorp, Inc. % % 11.62 % % % Sun National Bank % % 11.15 % % % Tier 1 capital (to risk-weighted assets) (1): Sun Bancorp, Inc. % % 10.37 % % % Sun National Bank % % 9.90 % % % Leverage ratio (1): Sun Bancorp, Inc. % % 9.29 % % % Sun National Bank % % 8.88 % % % Average equity to average assets % % 10.25 % % % Allowance for loan losses to total gross loans % % 1.62 % % % Non-performing assets to total gross loans and real estate owned % % 2.70 % % % Allowance for loan losses to non-performing loans % % 69.82 % % % Other data: Net charge-offs ) ) (2,040 ) ) ) Non-performing assets: Non-accrual loans $ $ $ 55,801 $ $ Loans past due 90 days and accruing 7,675 Real estate owned, net 10,620 Total non-performing assets $ $ $ 74,096 $ $ (1) December 31, 2009 capital ratios are estimated, subject to regulatory filings. 8 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share data) Q4 Q3 Q2 Q1 Q4 Profitability for the quarter: Tax-equivalent interest income $ $ $ 38,276 $ $ Interest expense 14,017 Tax-equivalent net interest income 24,259 Tax-equivalent adjustment 475 Provision for loan losses 6,950 Non-interest income excluding net gain on sale of branches and net impairment losses on available for sale securities 6,290 Net gain on sale of branches - Net impairment losses on available for sale securities ) ) (4,558 ) ) ) Non-interest expense excluding amortization of intangible assets 26,472 Amortization of intangible assets 1,178 (Loss) income before income taxes ) ) (9,084 ) ) Income tax (benefit) expense ) ) (4,450 ) ) Net (loss)income ) ) (4,634 ) Net (loss) income available to common shareholders $ ) $ ) $ (8,780 ) $ ) $ Financial ratios: Return on average assets (1) % % (0.51) % % % Return on average equity (1) % % (5.01) % % % Return on average tangible equity (1),(2) % % (8.23) % % % Net interest margin (1) % % 3.01 % % % Efficiency ratio % % 108.36 % % % Efficiency ratio, excluding non-operating income and non-operating expense % % 91.94 % % % Per share data (3): (Loss) earnings per common share: Basic $ ) $ ) $ (0.38 ) $ ) $ Diluted $ ) $ ) $ (0.38 ) $ ) $ Book value $ $ $ 15.59 $ $ Tangible book value $ $ $ 9.35 $ $ Average basic shares (3) Average diluted shares (3) Operating non-interest income: Service charges on deposit accounts $ $ $ 3,096 $ $ Other service charges 85 85 79 82 82 Gain on sale of loans 693 Gain on derivative instruments 50 - 85 Investment products income 756 BOLI income 561 Other income 1,020 Total operating non-interest income 6,290 Non-operating income (4): Net gain on sale of branches - Net impairment losses on available for sale securities recognized in earnings ) ) (4,558 ) ) ) Total non-operatingincome ) ) (4,558 ) ) Total non-interest income $ $ $ 1,732 $ $ Operating non-interest expense: Salaries and employee benefits $ $ $ 13,216 $ $ Occupancy expense 2,782 Equipment expense 1,685 Data processing expense 1,052 Amortization of intangible assets 1,178 Insurance expense 3,330 Professional fees 507 Advertising expense 871 Real estate owned expense (income), net 28 93 ) Other expenses 2,936 Total operating non-interest expense 27,650 Total non-interest expense $ $ $ 27,650 $ $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Data is adjusted for a 5% stock dividend issued in May 2009. (4) Amount consists of items which the Company believes are not a result of normal operations. 9 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended December 31, 2009 For the Three Months Ended December 31, 2008 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) Interest-earning bank balances 2 76 Federal funds sold - - - 31 Total interest-earning assets Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased 53 17 Securities sold under agreements to repurchase- customers 10 33 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease 95 Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for three months ended December 31, 2009 and 2008 was $558,000 and $441,000, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 10 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Year Ended December 31, 2009 For the Year Ended
